DETAILED ACTION

This Office action is in response to the arguments filed September 9, 2022.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amazon MQ - Amazon MQ for ActiveMQ Migration Guide, hereinafter Amazon, in view of AWS Prescriptive Guidance - Migration readiness guide, hereinafter AWS.

Regarding claim 1, Amazon discloses:
assessing, by a processor of an application server, a source message broker of a source application environment (see at least pages 2-6; pages 17-20, we replicate the IBM MQ system shown in the previous section with Amazon MQ, while keeping the same configuration); 
scanning, by the processor, the source message broker for identifying connections between components of the source application environment (see at least fig 16 migrating to fig 18); 
ascertaining, by the processor, a quantum change for migrating the source message broker to a target message broker (see at least pages 2-6, changes needed; page 7, migration plan; Note: quantum is interpreted as “the size or amount” so the claim is interpreted as the amount of changes needed to migrate from a source to a target message broker); 
generating, by the processor, a transformed message broker structure, wherein the transformed message broker structure is generated by breaking the source message broker in accordance with the target message broker while retaining the connections (see at least page 8, migrate from an on-premises message broker to an Amazon MQ broker in the AWS Cloud without service interruption; page7, breaking up the application into independent services and transitioning to a microservices architecture, ); 
updating, by the processor, granular message broker components of the target message broker […] and the transformed message broker structure (see at least page 20, example migrating from IBM MQ to an equivalent Amazon MQ); 
migrating, by the processor, the source message broker to the target message broker, wherein the migration re-platforms the updated granular message broker components (see at least pages 19-21, Steps to re-platform - The following procedure shows how you can migrate an IBM MQ to an equivalent Amazon MQ)
However, Amazon does not explicitly disclose, but AWS discloses:
forecasting, by the processor, an assessment statistic, wherein the assessment statistic provides at least one functional readiness and a timeline to complete the migration of the source message broker; […] as per the forecasted assessment statistic (see at least page 4, readiness assessment, page 11, CCoE, A multi-disciplinary team that drives cloud adoption efforts across an organization, including developing cloud best practices, mobilizing resources, establishing migration timelines, and leading the organization through largescale transformations; page 1, migration readiness assessment, identify where you are and where you are going in the migration process and action plan to resolve gaps);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amazon by adapting the teachings of AWS to include an assessment phase in the migration process.  The combination allows for reducing “roadblocks that can disrupt progress” in the migration process (AWS page 1).  

Regarding claim 2, the rejection of claim 1 is incorporated, and Amazon further discloses:
wherein the quantum change for migrating the source message broker to the target message broker is calculated on the basis of the size and complexity of the source message broker (see at least pages 2-6, changes needed; page 7, migration plan.  It would follow that a more complex system would necessarily have more changes than a simple system when migrating.)

Regarding claim 3, the rejection of claim 1 is incorporated.  However, Amazon does not explicitly disclose, but AWS discloses:
wherein the assessment statistic provides at least one inhibitor to complete the migration of the source message broker (see at least page 1, Identified areas of strength and weakness from a cloud-readiness perspective • An action plan to resolve the identified gaps, so the organization can migrate at scale without having to pause to solve foundational issues)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amazon by adapting the teachings of AWS to include an assessment phase in the migration process.  The combination allows for reducing “roadblocks that can disrupt progress” in the migration process (AWS page 1).  

Regarding claim 4, the rejection of claim 1 is incorporated, and Amazon further discloses:
wherein the transformed message broker structure is generated in accordance with the target message broker while retaining connections between the components of the source message broker (see at least page 8, migrate from an on-premises message broker to an Amazon MQ broker in the AWS Cloud without service interruption)

Regarding claim 5, the rejection of claim 1 is incorporated.  However, Amazon does not explicitly disclose, but AWS discloses:
wherein the transformed message broker structure is identified by an Al Engine (see at least page 12, artificial intelligence operations (AIOps) The process of using machine learning techniques to solve operational problems, reduce operational incidents and human intervention, and increase service quality.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amazon by adapting the teachings of AWS to include AI techniques in the migration process.  The combination enables the system to “solve operational problems, reduce operational incidents and human intervention” in the migration process (AWS page 12).  

Regarding claim 6, the rejection of claim 1 is incorporated, and Amazon further discloses:
migrating, by the processor, queues and topics from the source application environment in accordance with the target application environment (see at least pages 5, You can set up Amazon MQ managed brokers as queues or topics; pages 18 details queues and topics related to the IBM migration example)

Regarding claim 7, the rejection of claim 1 is incorporated, and Amazon further discloses:
implementing, by the processor, message broker service and service endpoints in accordance with the target application environment (see at least pages 8 and 9, discusses endpoints when migrating)

Regarding claim 8, the rejection of claim 1 is incorporated, and Amazon further discloses:
accessing, by the processor, an application code comprising a business logic, links, rule engines, libraries of available environments, standard tools, and coding languages (see at least page 7, migration approaches)

Regarding claim 9, the rejection of claim 1 is incorporated, and Amazon further discloses:
wherein the source message broker of an application environment migrates to the target message broker comprising the steps of: a source to target message broker re-development, a source to target message broker re-factoring, a source to target message broker re-hosting, and a source to target message broker re-platforming (see at least page7)

Regarding claim 10, the rejection of claim 1 is incorporated, and Amazon further discloses:
wherein the target message broker is a cloud based message broker ecosystem (see at least page 8, migrating from an on-premises message broker to an Amazon MQ broker in the AWS Cloud)

Regarding claim 12, the rejection of claim 11 is incorporated, and Amazon further discloses:
the transformed message broker structure is generated utilizing a continuous integration and deployment framework and an automated test framework (see at least page 7, migrating from an on-premises message broker to an Amazon MQ broker in the AWS Cloud without service interruption; page 22, testing)

Regarding claims 11 and 13-20, the scope of the instant claims does not differ substantially from that of claims 1 and 3-10 and are rejected for the same reasons, respectively.

Response to Arguments
Rejection of claims under §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  
Applicant asserts Amazon MQ broker provides services to commercials brokers upon deployment of a limited number of commercial brokers with Amazon MQ broker and states the claims are related to automatic migration of a source message broker from an on-premises environment to a targeted source broker in a cloud environment which transferring all components of the source broker to work in the target message broker.  Applicant contends the claims create a message broker service in the cloud and created queues and topics and configures endpoints in the application by automatically analysis and generating reports.  Applicant asserts the Amazon MQ configurations are not similar to the claimed subject matter.  Examiner respectfully disagrees.  Amazon MQ discloses migrating a source message broker to an Amazon message broker in the cloud while keeping the same configuration and without service interruption.  Figures on pages 16 and 18 show the onsite message broker and the Amazon cloud message broker as well as the queues and connections for comparison.  Pages 16-18 disclose Amazon MQ manages the work involved in setting up the message broker and automating admin tasks.  Therefore the prior art does disclose the limitations as seen in the rejections above.
Applicant asserts the prior art does not disclose generating a transformed message broker structure that is generated by breaking the source message broker in accordance with the target message broker while retaining connections nor discloses updating granular message broker components of the target message broker as per the forecasted assessment statistic and the transformed message broker structure and as such does not disclose migrating the source message broker to the target message broker wherein the migration re-platforms the updated granular message broker components.  Examiner respectfully disagrees.  Amazon MQ in the figures on pages 16 and 18 show the onsite message broker and the Amazon cloud message broker as well as the queues and connections for comparison.  Amazon MQ discloses on pages 7 and 8, breaking up the application into independent services and transitioning to a microservices architecture as well as migrating the message broker from on-site to the cloud.  Amazon MQ pages 16-18 disclose Amazon MQ manages the work involved in setting up the message broker and automating admin tasks.  Amazon MQ page 20 provides a more detailed example of the migration.  Amazon MQ was not relied on for the forecasting limitation so it is not addressed here.  Therefore the prior art does disclose migrating the source message broker to the target message broker wherein the migration re-platforms the updated granular message broker components and the claims limitations as seen in the rejections above.
Applicant also asserts the prior art does not disclose forecasting an assessment statistic wherein the statistic provides a functional readiness and a timeline to complete the migration of the source message broker.  Applicant states each of the parameters shows a readiness state in percentage or the like to showcase how much ready or not-ready blocking/inhibitor states are present for the respective parameter.  Examiner respectfully disagrees.  AWS discloses migration timelines (page 11) and readiness assessments (page 1) and therefore does disclose forecasting an assessment statistic wherein the statistic provides a functional readiness and a timeline to complete the migration of the source message broker.
For the above reasons, Applicant's arguments are not persuasive.  Examiner submits that when all the evidence is considered, the facts weigh in favor of a conclusion of obviousness.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192/2194